Citation Nr: 0502872	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-10 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of a 
service-connected left shoulder condition, currently 
evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  
This appeal comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued in 
October 1998 by the Department of Veterans Affairs (VA) 
Regional Office in New York, New York (RO).

In March 1999, the veteran filed a claim for service 
connection for brain disease as due to trauma.  The RO took 
no action regarding this claim.  Further, in July 1999, the 
veteran filed a claim for entitlement to service connection 
for a tumor, as due to ionizing radiation, and tinnitus.  
Additionally, in July 1999, and, then again, at the veteran's 
Travel Board hearing in October 2004, the veteran raised a 
claim for entitlement to service connection for a psychiatric 
condition, as secondary to his service-connected left 
shoulder disability.  TLastly, in a May 2004 statement, the 
veteran's representative raised a claim of entitlement to 
service connection for a dental condition.  These issues are 
referred to the RO for appropriate disposition.

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands the issue of entitlement to an 
increased rating for a left shoulder disability to ensure 
full and complete compliance with the enhanced duty to assist 
provisions enacted by the VCAA and for further and complete 
development of the evidence to assist in a thorough 
evaluation of all material facts when issuing a decision on 
the merits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).

In May 2004, the RO received and associated with the claims 
file, medical records regarding the veteran's service-
connected left shoulder disability after certification of the 
issue to the Board.  This newly associated information is not 
duplicative of records already in the claims file.  There is 
no document of record waiving initial RO consideration of 
this new evidence such that the Board can evaluate the case 
based on the entire claims file.  The Board cannot consider 
additional evidence without first remanding the case to the 
RO for initial consideration.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Although the veteran was afforded a VA examination in 
conjunction with his claim for an increased rating regarding 
his service-connected left shoulder disability in December 
2003, at the veteran's Travel Board hearing, conducted in 
October 2004, he testified that manifestations of his left 
shoulder had increased in severity since that time.  The 
December 2003 examination is, therefore, no longer 
contemporaneous with the veteran's appeal, and is, 
consequently, not adequate for appellate purposes.  

Further, although the left shoulder examination report dated 
in 2003 details the veteran's range of motion, dislocation, 
"slippage," and atrophy, it does not report other details 
necessary for rating purposes including, but not limited to, 
malunion, pain on motion, and x-ray evidence regarding any 
presence of arthritis.  The Board therefore concludes that an 
additional VA examination is needed to provide an accurate 
picture of the claimed disability at issue on appeal.  
38 C.F.R. §§ 3.326, 3.327 (2004).

Additionally, the Board observes that there is evidence 
associated with the claims file to suggest that the veteran 
may be in receipt of, or has applied for, Social Security 
benefits.  The Court has held that in the case of a claim for 
an increased rating, VA must obtain Social Security 
Administration decisions and records that have bearing on the 
veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. 
Brown, 3 Vet. App. 519 (1993).  Any such records must be 
obtained and associated with the claims file.

Accordingly, this case is remanded for the following actions:

1.  The RO should obtain records regarding 
any decision of the Social Security 
Administration regarding disability 
benefits to the veteran, as well as all 
medical records upon which this decision 
was based.  If, after making reasonable 
efforts to obtain the Social Security 
Administration records, the RO is unable 
to secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the extent of his service-connected left 
shoulder disability.  Any indicated 
diagnostic tests and studies should be 
accomplished in accordance with and for 
rating purposes.  The claims file must be 
made available to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings should be reported in detail 
and the examiner must comment upon the 
severity and frequency of any and all 
symptoms.  The report prepared should be 
typed.

3.  After completing the above action, and 
any other development as may be indicated, 
the claim of entitlement to an increased 
rating for a service-connected left 
shoulder disability should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


